UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1626


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN HOWARD ALEXANDER, a/k/a Howard Ira Small, Individually
and as Trustee of the Alexander Family Trust,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-03760-GRA)


Submitted:   May 31, 2011                     Decided:   June 7, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     John A. DiCicco, Acting Assistant
Attorney General, Steven Parks, Kenneth W. Rosenberg, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Howard      Alexander     appeals    from     the   district

court’s     order   granting       summary    judgment   in     favor   of    the

Government    on    its   action    seeking   (1)   to   reduce    to   judgment

assessments made against Alexander for federal income tax and

related   penalties;      and    (2)   to    foreclose   upon     certain    real

property titled in the name of the Alexander Family Trust.                    We

have reviewed the record included on appeal, as well as the

parties’ briefs, and we find no error in the district court’s

judgment.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Alexander, No. 6:08-cv-03760-

GRA (D.S.C. Apr. 28, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2